Title: To James Madison from Stephen Cathalan, Jr., 19 March 1803 (Abstract)
From: Cathalan, Stephen
To: Madison, James


19 March 1803, Marseilles. Last wrote on 10 Dec. 1802. Has since received JM’s circular relating to expenditures for the relief of seamen and will attend to it. Observes with pleasure from the president’s address to Congress that more effectual means will be provided for returning seamen to the U.S. Many are discharged in foreign ports by mutual consent or are called deserters in an attempt to evade the law, and consuls are not always able to prevent such abuse. Has not received the acts of Congress since the session ended 16 Apr. 1800. “At least a Collection of The laws respecting our rights & duties, towards The Masters, Seamen, & american Citizens would be very necessary in order The American Consuls or Agents might act in Conformity.” Has received JM’s 9 Dec. 1802 letter and encloses the required vouchers, except those for postage, which was paid in combination with his private postage. Notes that the 205 francs postage charged is for the period from February 1797 to 2 July 1802 and is not actually his “real disbursements during that long period.” Remits an account for postage paid from 2 July 1802 to the present. Correspondence among U.S. consuls in the Mediterranean is very active because of the Moroccan and Tripolitan wars; it is necessary to keep consuls and U.S. naval commanders advised “in order to prevent The American Masters of Merchant men to be taken, in this Sea.” Since consuls have no salary, suggests they be allowed a fixed sum to defray the cost of “Clarks, postages, Stationary &a. in Support of our offices.” Regarding his accounts, if he authorized his agent to receive payment in the U.S. as JM requests, he would be liable for a commission and for losses on the exchange. Suggests that the “Shortest Way” would be to send an order for him to be paid by Livingston at Paris, as the money is due him in France and not in the U.S. Has received “a very favourable letter” from Robert Smith appointing him naval agent at Marseilles and Toulon. Does not doubt he owes this honor to JM’s strong recommendation and probably to JM’s laying his claim before the president. Assures JM of his gratitude. Encloses a statement of U.S. vessels entered and cleared at Marseilles from 1 July to 31 Dec. 1802 [not found] and forwards dispatches from O’Brien and Eaton, whose letters to him seem to indicate apprehensions of a sudden rupture between the U.S. and the rulers of Algiers and Tunis. “Tho’ They are Endeavouring to maintain peace, I have already given notice of Those intelligencies to our Consuls in Spain and Italy, also to Commodore Morris Who by his Letter to me of The 18th: February last from Malta, mentions [to] me That his arrangements for The Frigates are Such as to prevent his affording Convoy but recommends the merchant Ships to go to their different destinations as soon as possible in order to pass The Streights before our Ennemies go to Sea.” Observes that light vessels of war will be needed in the Mediterranean soon to protect U.S. trade effectively. “A few days ago” the Swedish admiral Cederström sailed from Toulon with $175,000 and presents. This amount was specified by treaty between Sweden and Tripoli, where Cederström may have arrived by now. “The whole Supply has been made and purchased here, by The Sweedish Consul.” The consul was allowed a 2 percent commission on the dollars and 5 percent on presents, supplies, and repairs to the Swedish frigate at Toulon, from which he paid commissions to his underagents.
 

   
   RC (DNA: RG 59, CD, Marseilles, vol. 1). 3 pp. Docketed by Wagner as received 23 May. For surviving enclosures, see n. 3.



   
   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:489–90 and n. 5.



   
   In his 15 Dec. 1802 message Jefferson brought the problem of abandoned U.S. seamen to the attention of Congress (Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:182–83).



   
   Cathalan sent a 19 Mar. 1803 list of postal charges incurred for dispatches received from JM and U.S. consuls around the Mediterranean, vouchers for publications on yellow fever sent to the State Department in 1799, and supporting documents for his expenditures for distressed seamen. The total amount due him was $194.30 (DNA: RG 217, First Auditor’s Accounts, no. 14,596). Wagner sent the papers to Richard Harrison on 2 June 1803 (ibid.).



   
   Robert Smith to Cathalan, 20 Nov. 1802 (Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:318).



   
   A full transcription of this document has been added to the digital edition.

